Case 20-40734-JMM          Doc 205    Filed 08/04/21 Entered 08/04/21 17:25:37             Desc Main
                                     Document     Page 1 of 3



                            UNITED STATES BANKRUPTCY COURT

                                        DISTRICT OF IDAHO

 In re:                                               Case No. 20-40734-JMM

 DEWIT DAIRY,

 Debtor.




  ORDER APPROVING FIRST AMENDED DISCLOSURE STATEMENT AND FIXING
 TIME FOR FILING ACCEPTANCES OR REJECTIONS OF PLAN, COMBINED WITH
                    NOTICE OF HEARING THEREOF

          The Debtor herein, DeWit Dairy, filed a First Amended Disclosure Statement on April 30,

 2021 (Docket No. 187 - the “Disclosure Statement”). The Debtor also filed a Chapter 11 Plan of

 Reorganization on February 28, 2021 (Docket No. 127 - the “Plan”), which the Debtor is

 requesting the Court to confirm. Having determined that the First Amended Disclosure Statement

 contains adequate information:

          IT IS HEREBY ORDERED, and notice is hereby given that:

          1. The First Amended Disclosure Statement filed by the Debtors on April 30, 2021, is

             approved.

          2. The Debtor shall serve a copy of this Order, the Plan and the First Amended Disclosure

             Statement, and a ballot for accepting or rejecting the Plan for reorganization on all

             creditors, United States Trustee, and other parties in interest as required by F.R.B.P. §

             3017(d).

          3. September 10, 2021, is fixed as the last day for filing written acceptances or rejections

             of the Plan by ballot (“Ballot Deadline”). All ballots must be returned to the plan
Case 20-40734-JMM      Doc 205     Filed 08/04/21 Entered 08/04/21 17:25:37             Desc Main
                                  Document     Page 2 of 3



         proponent on or before the Ballot Deadline pursuant to Bankruptcy Rule 3018.1 at the

         following address:

                              Matthew T. Christensen
                              ANGSTMAN JOHNSON
                              199 N. Capitol Blvd, Ste 200
                              Boise, ID 83702
                              Fax: (208) 629-2157
                              Email : mtc@angstman.com

      4. September 23, 2021, at 9:30 a.m. is fixed for the hearing on confirmation of the Plan

         at the U.S. Bankruptcy Court, Federal Building, 550 W. Fort Street, Boise, lD 83724.

         At this time, it is anticipated this will be a live in-person hearing.

      5. September 10, 2021, is fixed as the last day for filing and serving, pursuant to F.R.B.P.

         3020(b)(1), written objections to confirmation of the Plan and any objections must be

         sent to the U.S. Bankruptcy Court, 550 W. Fort Street, Boise, ID 83724 and to Matthew

         T. Christensen, counsel for the Debtor, 199 N. Capitol Blvd, Ste 200, Boise, ID 83702,

         and to the U.S. Trustee, 550 W. Fort Street, Room 698, Boise, ID 83724.

      6. In the event any party intends to present evidence through witnesses or exhibits at the

         confirmation hearing on September 23, 2021, that party shall file a witness list, exhibits

         list, and pre-confirmation memorandum (if applicable), no later than September 16,

         2021. All witnesses and exhibits shall comply with any further order of this Court.


                                     DATED: August 4, 2021



                                     ________________________
                                     JOSEPH M. MEIER
                                     CHIEF U. S. BANKRUPTCY JUDGE
Case 20-40734-JMM        Doc 205       Filed 08/04/21 Entered 08/04/21 17:25:37   Desc Main
                                      Document     Page 3 of 3




 Order submitted by:

 Matthew T. Christensen
 Attorney for Debtors in Possession



 Approved as to form by:

        /s/ (email approval 7/30/21)
 Andrew S. Jorgensen
 Attorney for the Acting United States Trustee


 Approved as to form and content by:

        /s/ (email approval 7/30/21)
 Amber N. Dina
 Attorney for the Unsecured Creditor’s Committee


 Approved as to form and content by:

        /s/ (email approval 8/4/21)
 Sheila R. Schwager
 Attorney for KeyBank
